Citation Nr: 1422858	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  08-19 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for lumbosacral strain, with x-ray evidence of spondylolysis. 

2.  Entitlement to a compensable disability rating for arthritis of the left knee for the period prior to July 1, 2011.

3.  Entitlement to a disability rating in excess of 10 percent for arthritis of the left knee for the period since July 1, 2011. 

4.  Entitlement to a compensable disability rating for arthritis of the right knee for the period prior to July 1, 2011.

5.  Entitlement to a disability rating in excess of 10 percent for arthritis of the right knee for the period since July 1, 2011. 

6.  Entitlement to a compensable disability rating for left shoulder strain for the period prior to July 1, 2011.

7.  Entitlement to a disability rating in excess of 10 percent for left shoulder strain for the period since July 1, 2011. 

8.  Entitlement to a disability rating in excess of 10 percent for arthritis of the left ankle. 

9.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979, and from June 1981 to June 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina (RO). 

In November 2010, the Veteran testified at a hearing before the Board, indicating that he was not able to work as a result of his service-connected orthopedic disorders, to include his back, ankles, feet, left shoulder, and knees.  
He asserted that he was performing a security job at Fort Bragg, which required bending and standing; however, he had to quit because he could not engage in such activities as a result of the aforementioned disorders.  Thus, the record raises an informal claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to the Veteran's service-connected disorders.  The issue of whether entitlement to a TDIU is warranted as a result of those disabilities is part and parcel of the increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues are as noted on the title page.

The issues of entitlement to a TDIU and entitlement to a disability rating in excess of 10 percent for arthritis of the left ankle are remanded to the RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  Lumbosacral strain was manifested by pain, stiffness, and limitation of forward flexion to 55 degrees at the most; and incapacitating episodes were not shown.  

2.   For the period prior to July 1, 2011, manifestations of the Veteran's left knee included normal range of motion and pain.  

3.  For the period since July 1, 2011, manifestations of the Veteran's left knee included arthritis, limitation of flexion to 105 degrees, and normal extension, with no additional limitation of motion due to factors such as pain or weakness.

4.  For the period prior to July 1, 2011, manifestations of the Veteran's right knee included normal range of motion and pain.  

5.  For the period since July 1, 2011, manifestations of the Veteran's right knee included arthritis, limitation of flexion to 115 degrees, and normal extension, with no additional limitation of motion due to factors such as pain or weakness.

6.  For the period prior to July 1, 2011, manifestations of the Veteran's left shoulder included pain, stiffness, and limitation of forward flexion. 

7.  For the period since July 1, 2011, manifestations of the Veteran's left shoulder included tenderness, pain, and limitation of motion of the left arm, but such limitation was not at shoulder level or midway between side and shoulder level; there was no additional limitation of motion due to factors such as pain or weakness.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for lumbosacral strain with x-ray evidence of spondylolysis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5239 (2013).

2.  The criteria for a compensable rating for left knee arthritis prior to July 1, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5260 (2013).

3.  The criteria for a disability rating in excess of 10 percent for left knee arthritis since July 1, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5260 (2013).

4.  The criteria for a compensable rating for right knee arthritis prior to July 1, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5260 (2013).

5.  The criteria for a disability rating in excess of 10 percent for right knee arthritis since July 1, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5260 (2013).

6.  The criteria for a compensable disability rating for left shoulder strain prior to July 1, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2013). 

7.  The criteria for a disability rating in excess of 10 percent for left shoulder strain since July 1, 2011, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5201-5206 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO's December 2006 letter to the Veteran satisfied the duty to notify provisions relating to the Veteran's claim at issue herein.  38 U.S.C.A. § 5103 (a); 38 C.F.R. 
§ 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence. 

Additionally, the December 2008 letter to the Veteran notified him that he must submit, or request that VA obtain, evidence of the worsening of his disabilities and the different types of evidence available to substantiate his claim for a higher rating.  Moreover, these letters informed him of the requirements to obtain higher ratings and notified him of the need to submit evidence of how such worsening effected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, the Veteran has been provided the opportunity to testify before the Board.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the July 2011 VA examiner took into account the Veteran's statements and treatment records, which allowed for fully-informed evaluations of the service-connected disorders.  Id.  In compliance with the Board's April 2011 remand, the aforementioned July 2011 VA examination was obtained to ascertain the current severity of the Veteran's lumbosacral strain, right and left knee disorders, and left shoulder disorder.  Based on the foregoing, the Board concludes that there has been substantial compliance with the April 2011 remand directives with respect to the issue decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2013).  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Id. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) (when service-connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

Lumbosacral Strain 

Service connection was granted for spondylosis of the lumbosacral spine, by a rating decision dated in October 2004, and a noncompensable disability rating was assigned, effective from July 1, 2004.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  By rating decision dated in September 2006, the Veteran's service-connected lumbosacral strain, with x-ray evidence of spondylolysis, rating was increased to 20 percent disabling, effective January 31, 2006.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5239.  In November 2006, the Veteran initiated the current claim seeking entitlement to an increased rating for his recharacterized service-connected lumbosacral strain.  By a June 2007 rating decision, the RO continued the 20 percent rating for the Veteran's service-connected lumbosacral strain.  Id. 

Lumbosacral strain, with x-ray evidence of spondylolysis is evaluated under the General Rating Formula for Rating Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5239 (2013).  

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  38 C.F.R. § 4.71a, General Rating Formula.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  Id. 

Associated objective neurologic abnormalities are rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  Id at Note (2). The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Id.  

In August 2006, the Veteran underwent a VA examination, during which he reported that he experienced daily low back pain on a level eight on a scale of ten.  He reported that he currently took pain medication.  The Veteran indicated that he had flare-ups if he stood for prolonged periods of time.  He denied incapacitating episodes and surgery.  The Veteran stated that he did not use an assistive device, nor undergone surgery for his low back disorder.  He further stated that he worked in the field of security.  The physical examination included range of motion testing of the lumbar spine that revealed forward flexion to 55 degrees, without pain.  There was no evidence of additional limitation of range of motion or pain upon repetitive motion testing.  The diagnosis was L5 spondylosis. 

In May 2007, the Veteran underwent a VA examination, during which he reported that he experienced constant and severe low back pain that was worse when working, standing, sitting, or driving for long periods of time.  He denied flare-ups and incapacitating episodes.  He denied a history of hospitalization.  He stated that he used a back brace while working.  He denied urinary and fecal incontinence.  The Veteran stated that he could not walk more than one mile.  The physical examination included range of motion testing of the lumbar spine that revealed forward flexion to 80 degrees, with pain at 70 degrees.  There was no evidence of additional limitation of range of motion or pain upon repetitive motion testing.  There was no evidence of ankylosis.  The motor examination demonstrated normal muscle tone of the lower extremities, and there was no evidence of muscle atrophy.  Sensory examination of the lower extremities was normal.  Reflex examination of the lower extremities was normal.  A magnetic resonance imaging scan (MRI) revealed mild disc bulges at L3, L4, and L5, as well as straightening of the lumbar spine.  The diagnosis was degenerative disc disease and degenerative joint disease of the lumbar spine.    

A September 2008 VA outpatient treatment record notes a diagnosis of mild spinal stenosis.  An April 2010 VA outpatient treatment record notes the Veteran's report of chronic low back pain that does not radiate to his legs. 

During the November 2010 hearing before the Board, the Veteran testified that his low back disorder limited him lifting and carrying heavy things, as well as prevented him from participating in sports.  

In July 2011, the Veteran underwent a VA orthopedic and peripheral nerves examination, during which he reported that he experienced constant low back pain, fatigue, stiffness, weakness, and spasm.  He reported that he currently took pain medication.  He denied urinary and fecal incontinence.  He denied erectile dysfunction.  He denied a history of hospitalization.  The Veteran stated that he used a back brace.  He reported that he could walk approximately one to three miles.  The Veteran stated that he was not currently employed.  The physical examination included range of motion testing of the lumbar spine that revealed forward flexion to 80 degrees, with pain.  There was no evidence of additional limitation of range of motion or pain upon repetitive motion testing.  There was no evidence of ankylosis.  Motor examination demonstrated normal muscle tone of the right lower extremity, and there was no evidence of muscle atrophy.  Sensory examination of the right lower extremity was normal.  Reflex examination of the right lower extremity was normal.  The diagnosis was lumbar strain, with spondylolysis and mild left radiculopathy.  Regarding activities of daily living, the examiner stated that the Veteran was unable to lift his grandchildren, play sports, or drive for long periods of time as a result of his disorder.   

Considering the pertinent evidence of record in light of the criteria detailed above, the Board finds that the criteria for a rating in excess of 20 percent for the Veteran's lumbosacral strain have not been met at any time during the rating period on appeal.  38 C.F.R. § 4.71a, General Rating Formula; see also Hart, 21 Vet. App. at 505.  To warrant a rating in excess of 20 percent, forward flexion of the thoracolumbar spine must be limited to 30 degrees or less; or there must be favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula.  Again, such impairment is not documented by the evidence of record.  VA examination in August 2006 revealed forward flexion to 55 degrees.  VA examination in May 2007 revealed forward flexion to 80 degrees, with pain at 70 degrees.  VA examination in July 2011 demonstrated forward flexion to flexion to 80 degrees, with pain.  Further the aforementioned examinations did not demonstrate any ankylosis.  In addition, incapacitating episodes due to intervertebral disc syndrome have not been shown.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based On Incapacitating Episodes (2013). 

The Board has considered additional functional limitation due to factors such as pain and weakness.  See 38 C.F.R. §§ 4.40, 4.45.  Although the May 2007 VA examiner noted that there was objective evidence of painful motion on forward flexion beginning at 70 degrees, the Veteran demonstrated useful range of motion to 80 degrees.  In addition, there is no evidence of additional limitation of range of motion or functional impairment upon repetitive motion testing, as demonstrated by the aforementioned VA examinations.  The Veteran further has not identified or submitted any competent evidence demonstrating that his service-connected lumbosacral strain is more disabling than currently evaluated.  For these reasons, a rating in excess of 20 percent is not warranted at any time during the period of this claim.

Furthermore, the Board has considered whether separate ratings are warranted for neurological impairment associated with the Veteran's low back disorder.  A separate rating for the Veteran's left lower extremity radiculopathy disorder was granted by a rating decision in December 2013, and a 10 percent disability rating was assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8620 (2013).  With respect to other neurological symptoms, throughout the record the Veteran has consistently denied bladder and fecal incontinence, erectile dysfunction, and right lower extremity pain, numbness, and tingling.  In addition, as noted on examination in May 2007 and July 2011, there was no evidence of any neurological abnormalities or findings related to the low back disorder, to include bowel or bladder problems.

The Veteran's statements are competent evidence as to the manifestations of his service-connected low back disorder and have been considered by the medical examiners and in this decision.  However, the Board finds the medical evidence, to include the clinical testing as to the specific requirements for an increased rating under the Rating Schedule, is more probative to the issue of whether an increased rating for his service-connected low back disorder is warranted.

With respect to extraschedular consideration, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the 20 percent evaluation for his service-connected lumbosacral strain, inadequate.  Such disorder is evaluated pursuant to 38 C.F.R. § 4.71a, General Rating Formula, the criteria of, which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  The Veteran's lumbosacral strain is manifested by pain, stiffness, and limitation of forward flexion to 55 degrees at most.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's service-connected lumbosacral strain symptomatology and treatment are congruent with the disability picture represented by a 20 percent evaluation.  Ratings in excess of 20 percent are provided for certain manifestations of the service-connected lumbosacral strain, but the medical evidence demonstrates that those manifestations were not present throughout the pendency of this appeal.  The criteria for a 20 percent evaluation reasonably describe the Veteran's service-connected lumbosacral strain disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5239; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996); Thun, 22 Vet. App. at 115. 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected lumbosacral strain, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected lumbosacral strain varied to such an extent that a rating greater or less than 20 percent would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as discussed above, as the preponderance of the evidence is against a rating in excess of 20 percent for the Veteran's lumbosacral strain, with x-ray evidence of spondylolysis, at any time during the appeal period, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right and Left Knee Arthritis 

Service connection was granted for right and left knee arthritis, by a rating decision dated in October 2004, and a disability rating of 10 percent was assigned for each knee thereto, effective from July 1, 2004 to January 31, 2006.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In November 2006, the Veteran initiated the current claim seeking entitlement to increased ratings for his service-connected right and left knee disorders.  By a June 2007 rating decision, the RO continued the noncompensable rating for the Veteran's service-connected knee disorders.  Id.  By an August 2012 rating decision, the RO increased the disability rating to 10 percent for each knee thereto, effective from July 1, 2011.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5260.     

In the present case, the hyphenated diagnostic code indicates that degenerative arthritis is rated pursuant to Diagnostic 5003, as the service-connected disorder, and limitation of forward flexion of the leg, under Diagnostic Code 5260, is a residual condition.  38 C.F.R. § 4.27; 4.71a Diagnostic Codes 5003-5260.

Degenerative arthritis, established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  However, when limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Flexion of the leg limited to 60 degrees warrants a noncompensable rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Extension limited to 5 degrees warrants a noncompensable rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal ranges of knee motion are flexion from zero to 140 degrees and extension to zero degrees.  See 38 C.F.R. § 4.71, Plate II (2013).

In May 2007, the Veteran underwent a VA examination, during which he reported that he experienced moderate bilateral knee pain, stiffness, and swelling.  He denied flare-ups of either knee.  He stated that he was prescribed anti-inflammatory and muscle relaxer medication.  He indicated that his knees "sometimes" gave out.  The Veteran denied episodes of locking.  He denied a history of hospitalization and surgery, as well as the use of an assistive device.  He reported that he worked in a full-time position in the security field and had not missed any days of work due to his knee disorders.  The physical examination revealed range of motion of the right and left knees from zero degrees extension to 150 degrees flexion, without pain. There was no evidence of additional limitation of range of motion or pain upon repetitive motion testing.  There was no evidence of tenderness, deformity, or instability of either knee.  There was no evidence of ankylosis.  X-rays of the knees were normal.  The diagnosis was bilateral patella femoral syndrome.  

An August 2009 VA treatment record includes x-rays of the left knee.  The impression was an old trauma to the medial malleolus.  

During the November 2010 hearing before the Board, the Veteran testified that he had difficulty going up and down stairs, as a result of his knee disorders.  He further stated that he experienced instability, as well as swelling of both knees.   

In July 2011, the Veteran underwent a VA examination, during which he reported that he experienced intermittent bilateral knee pain, stiffness, weakness, and limitation of motion.  He stated that he was prescribed anti-inflammatory medication.  He denied episodes of locking, dislocation or subluxation, effusion, instability, and giving way.  The Veteran denied flare-ups.  He denied a history of hospitalization and surgery.  He stated that he experienced popping of his knees.  The physical examination revealed range of motion of the right knee from zero degrees extension to 115 degrees flexion, with pain; and the left knee from zero degrees extension to 105 degrees flexion, with pain.  There was no evidence of additional limitation of range of motion upon repetitive motion testing.  There was evidence of crepitus, grinding, and tenderness of the knees.  There was evidence of genu recurvatum of the knees; however, there was no evidence of weakness and insecurity in weight bearing.  There was no evidence of clicks or snaps, instability, dislocated cartilage.  There was no evidence of ankylosis.  X-rays of the left knee show an old trauma to the medial malleolis, and no osseous abnormality.  X-rays of the left and right knee demonstrate mild medial and patellofemoral compartment joint space narrowing.  The diagnosis was bursitis of the right and left knees.  The examiner noted that the Veteran's knee disorders impacted his occupational activities, as he would have problems lifting, carrying, and reaching, as well as decreased strength. 

Considering the pertinent evidence of record in light of the criteria detailed above, the Board finds that the criteria for a compensable rating for the Veteran's right and left knee arthritis disorders, respective, were not been met prior to July 1, 2011.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261.  In this regard, limitation of extension or flexion in either knee during this period was not shown.  See 38 C.F.R. § 4.71, Plate II.  During the May 2007 VA examination, range of motion of the right and left knees was from zero degrees extension to 150 degrees flexion, without pain.  Further, x-rays of the right and left knee were normal.  The May 2007 VA examiner indicated that there was no objective evidence of painful motion on forward flexion or extension for the right or left knee.  Moreover, the examiner also noted that there was no evidence of additional limitation of range of motion or pain upon repetitive motion testing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, a compensable rating for the service-connected right and/or left knee is not warranted for the period prior to July 1, 2011.  

Likewise, the criteria for a disability rating in excess of 10 percent for the Veteran's right and left knee arthritis disorders have not been met since July 1, 2011.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261.  In this regard, the right and left knees have not shown any limitation of extension; however, during the July 2011 VA examination flexion of the right knee was limited to 115 degrees, with pain and left knee flexion was limited to 105 degrees, with pain.  Moreover, x-rays of the knees indicate arthritis.  The July 2011 VA examiner noted that there was objective evidence of painful motion on forward flexion; however, the Veteran demonstrated range of right knee motion to 115 degrees, and range of left knee motion to 105 degrees.  In addition, the examiner indicated that there was no evidence of additional limitation of range of motion or functional impairment upon repetitive motion testing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).  Therefore, a disability rating in excess of 10 percent is not warranted for either knee since July 1, 2011.  

Regarding the rating period on appeal, the Board has also considered whether the Veteran is entitled to an increased or separate rating under any alternate diagnostic code.  However, the evidence fails to establish ankylosis, instability, semilunar dislocated cartilage with frequent episodes of locking pain and effusion into the joint, removal of semilunar cartilage, or impairment of the tibia and fibula.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5262 (2013).  Although genu recurvatum of the right and left knees was found on the July 2011 VA examination, evidence of weakness and insecurity in weight bearing was not shown.  As such, a separate 10 percent rating for the Veteran's right and left knees, respective, is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5263 (2013). 

The Veteran's statements are competent evidence as to the manifestations of his service-connected right and left knee disorders and were considered by the medical examiners and in this decision.  However, the Board finds the medical evidence, to include the clinical testing as to the specific requirements for an increased rating under the Rating Schedule, is more probative to the issue of whether an increased rating for his service-connected right and left knee disorders is warranted.

With respect to extraschedular consideration, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the ratings for his service-connected right and left knee disorders, inadequate.  Such disorders are evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5260, the criteria of, which is found by the Board to specifically contemplate the level of occupational and social impairment caused by these disabilities.  The Veteran's right and left knee disorders are manifested by normal range of motion and pain prior to July 1, 2011.  Subsequent to July 1, 2011, these disorders are manifested by arthritis, limitation of flexion, and normal extension with no additional limitation of motion due to factors such as pain or weakness.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's service-connected right and left knee symptomatology and treatment are congruent with the disability picture represented by the ratings assigned.  Compensable ratings and ratings in excess of 10 percent are provided for certain manifestations of the service-connected right and left knee disorders, but the medical evidence demonstrates that those manifestations are not present throughout the pendency of this appeal.  The criteria for the assigned ratings reasonably describe the Veteran's service-connected right and left knee disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5260; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  Thun, 22 Vet. App. at 115. 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected right and left knee disorders, the evidence shows no distinct periods of time during the appeal period other than the staged ratings currently in effect, when the Veteran's service-connected right and left knee disorders varied to such an extent that a ratings greater or less than those assigned would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as discussed above, as the preponderance of the evidence is against a compensable rating for right and left knee arthritis prior to July 1, 2011, and against a rating in excess of 10 percent for such disorders since July 1, 2011, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Shoulder Strain   

Service connection was granted for a left shoulder strain, by a rating decision dated in September 2006, and a noncompensable disability rating was assigned, effective from January 31, 2006.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  In November 2006, the Veteran initiated the current claim seeking entitlement to an increased rating for his service-connected left shoulder disorder.  By a June 2007 rating decision, the RO continued the noncompensable rating for the Veteran's service-connected left shoulder disorder.  See Id.  By an August 2012 rating decision, the RO increased the disability rating from noncompensable to 10 percent disabling for the left shoulder, effective from July 1, 2011.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5201-5206.   

In the present case, the hyphenated diagnostic code indicates that limitation of motion of the arm is rated pursuant to Diagnostic 5201, as the service-connected disorder, and limitation of forward flexion of the forearm, under Diagnostic Code 5206, is a residual condition.  38 C.F.R. § 4.27; 4.71a Diagnostic Codes 5201-5206. 

The evidence shows that the Veteran is right-hand dominant and his disability is in the left shoulder.  Thus, the schedular ratings for the minor shoulder are for application.  38 C.F.R. § 4.69 (2013).

Limitation of motion of the minor arm at shoulder level warrants a 20 percent disability rating, and limitation of motion of the minor arm midway between side and shoulder level also warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Limitation of motion of the minor arm to 25 degrees from side warrants a 30 percent disability rating.  Id.  Limitation of flexion of the minor forearm warrants a noncompensable rating to 110 degrees; to 100 degrees warrants a 10 percent disability rating; to 90 degrees and to 70 degrees warrants a 20 percent disability rating; to 55 degrees warrants a 30 percent disability rating, and to 45 degrees warrants a 40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5206.  Normal ranges of upper extremity motion are forward flexion from zero to 180 degrees, abduction from zero to 180 degrees, and internal and external rotation from zero to 90 degrees.  See 38 C.F.R. § 4.71, Plate I (2013).

In May 2007, the Veteran underwent a VA examination, during which he reported that he experienced constant moderate to severe constant pain of his left shoulder.  He also reported that he experienced stiffness.  He denied flare-ups, the use of an assistive device, as well as a history of hospitalization.  The Veteran stated that his left shoulder disorder did not affect his activities of daily living.  The physical examination included range of motion testing of the left shoulder that revealed forward flexion from zero to 145 degrees, without pain; abduction from zero to 145 degrees, without pain; external rotation from zero to 90 degrees, without pain; and internal rotation from zero to 80 degrees, without pain.  There was no evidence of additional limitation of range of motion upon repetitive motion testing.  There was evidence of tenderness of the acromioclavicular joint.  There was no evidence of deformity, loss of a bone or part of a bone, recurrent dislocation, inflammatory arthritis, or ankylosis.  X-rays of the left shoulder were negative.  The diagnosis was left shoulder tendonitis.    

During the November 2010 hearing before the Board, the Veteran testified that he experienced pain and difficulty lifting his grandchildren, as a result of his service-connected left shoulder disorder.  

In July 2011, the Veteran underwent a VA examination, during which he reported that he experienced left shoulder pain that was worse when he lifted his arm.  He further reported that he experienced pain, stiffness, and weakness of his left shoulder.  The Veteran stated that he took anti-inflammatory medication to treat his disorder.  The physical examination included range of motion testing of the left shoulder that revealed forward flexion from zero to 110 degrees, with pain; abduction from zero to 110 degrees, with pain; external rotation from zero to 80 degrees, with pain; and internal rotation from zero to 45 degrees, with pain.  There was no evidence of additional limitation of range of motion upon repetitive motion testing.  There was evidence of mild tenderness of the left scapula.  There was no evidence of recurrent left shoulder dislocation, or impairment of the humerus, scapula, or clavicle.  There was no evidence of ankylosis.  X-rays demonstrated no osseous abnormality.  

Considering the pertinent evidence of record in light of the rating criteria detailed above, the Board finds that the criteria for a compensable disability rating for the Veteran's left shoulder strain disorder were not met prior to July 1, 2011.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  In this regard, limitation of motion of the minor arm at shoulder level or midway between side and shoulder level, or arthritis were not shown.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  During the May 2007 VA examination, range of motion of the left shoulder was from zero to 145 degrees forward flexion, zero to 145 degrees abduction, zero to 90 degrees external rotation, and zero to 80 degrees internal rotation.  The May 2007 VA examiner indicated that there was no objective evidence of painful motion for the left shoulder.  Moreover, the examiner also noted that there was no evidence of additional limitation of range of motion or pain upon repetitive motion testing.  38 C.F.R. §§ 4.40, 4.45.  Thus, a compensable rating for the service-connected left shoulder strain is not warranted prior to July 1, 2011.  

Similarly, the criteria for a disability rating in excess of 10 percent for the Veteran's left shoulder strain disorder have not been met since July 1, 2011.  38 C.F.R. § 4.71a, Diagnostic Codes 5201-5206.  In this regard, limitation of motion of the minor arm at shoulder level or midway between side and shoulder level, limitation of flexion of the left forearm to 90 degrees, or arthritis were not shown.  38 C.F.R. § 4.71a, Diagnostic Codes 5201-5206.   During the July 2011 VA examination range of motion of the left shoulder was from zero to 110 degrees forward flexion, zero to 110 degrees abduction, zero to 80 degrees external rotation, and zero to 45 degrees internal rotation.  The July 2011 VA examiner indicated that there was objective evidence of painful motion on range of motion testing; however the examination report shows that there was no evidence of arthritis of the left shoulder.  Moreover, the examiner noted that there was no evidence of additional limitation of range of motion or functional impairment upon repetitive motion testing.  38 C.F.R. §§ 4.40, 4.45.  Therefore, a disability rating in excess of 10 percent is not warranted for the service-connected left shoulder strain since July 1, 2011.  

With respect to the rating period on appeal, the Board has also considered whether the Veteran is entitled to an increased or separate rating under any alternative diagnostic code.  However, the evidence fails to establish ankylosis, impairment of the humerus, or impairment of the clavicle or scapula.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2013).  

The Veteran's statements are competent evidence as to the manifestations of his service-connected left shoulder disorder and were considered by the medical examiners and in this decision.  However, the Board finds the medical evidence, to include the clinical testing as to the specific requirements for an increased rating under the Rating Schedule, is more probative to the issue of whether an increased rating for his service-connected left shoulder disorder is warranted.

With respect to extraschedular consideration, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the noncompensable rating prior to July 1, 2011, or the 10 percent rating since July 1, 2011, for his service-connected left shoulder strain disorder, inadequate.  The Veteran's left shoulder disorder is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5201- 5206 the criteria of, which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disabilities.  The Veteran's left shoulder disorder is manifested by pain, stiffness, tenderness, and limitation of forward flexion.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptomatology and treatment are congruent with the disability picture represented by the current evaluations.  Compensable ratings and ratings in excess of 10 percent are provided for certain manifestations of the shoulder, but the medical evidence demonstrates that those manifestations were not present throughout the pendency of this appeal.  The criteria for ratings assigned reasonably describe the Veteran's service-connected left shoulder strain disability level and symptomatology and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5201-5206; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996); Thun, 22 Vet. App. at 115. 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected left shoulder strain disorder, the evidence shows no distinct periods of time during the appeal period other than the staged ratings assigned, when the Veteran's service-connected left shoulder strain disorder varied to such an extent that ratings greater or less than those assigned would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as discussed above, as the preponderance of the evidence is against a compensable rating for left shoulder strain prior to July 1, 2011, and against a rating in excess of 10 percent for such disorder since July 1, 2011, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 20 percent for lumbosacral strain, with x-ray evidence of spondylolysis, is denied. 

A compensable disability rating for arthritis of the left knee for the period prior to July 1, 2011, is denied. 

A disability rating in excess of 10 percent for arthritis of the left knee for the period since July 1, 2011, is denied. 

A compensable disability rating for arthritis of the right knee for the period prior to July 1, 2011, is denied. 

A disability rating in excess of 10 percent for arthritis of the right knee for the period since July 1, 2011, is denied. 

A compensable disability rating for left shoulder strain for the period prior to July 1, 2011, is denied. 
A disability rating in excess of 10 percent for left shoulder strain for the period since July 1, 2011, is denied. 


REMAND

In the April 2011 remand, the Board directed that the Veteran be afforded a VA examination to determine the current severity of his service-connected left ankle disorder.  The Veteran underwent a VA examination in July 2011, however, such examination is inadequate for rating purposes.  In this regard, with respect to range of motion testing, the examiner indicated that the Veteran's left ankle dorsiflexion was limited to 0 degrees with pain; however, he also noted that the Veteran did not have any ankylosis.  Such findings are in conflict and must be clarified.  As the record does not contain sufficient evidence to rate the Veteran's left ankle disorder, the Veteran must be scheduled for another VA examination to determine the current severity of his service-connected left ankle arthritis disorder.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013).   

The evidence of record raises an informal claim for TDIU.  In this regard, during the November 2010 hearing before the Board, the Veteran indicated that he had to resign from his position as a security officer, as his service-connected orthopedic disorders, to include his back, ankles, feet, left shoulder, and knees interfered with his ability to bend or stand.  The issue of whether entitlement to a TDIU is warranted as a result of these disabilities is part and parcel of the increased rating claim.  See Rice, 22 Vet. App. 447 (2009).  As the RO has not yet considered the issue of TDIU, the issue must be remanded to the RO for such consideration.

In addition, the evidence of record suggests that ongoing treatment at VA in connection with his left ankle disorder is available.  The most recent VA outpatient treatment record of record is dated in January 2013.  Therefore, the RO must obtain all pertinent VA outpatient treatment records dated in July 2013 to the present, and associate them with the record.  38 C.F.R. § 3.159 (c)(2).  

Accordingly, the case is remanded for the following actions:

1.  The RO must provide the Veteran the appropriate statutory and regulatory notice and assistance with regard to his claim for TDIU, which includes an explanation as to the information or evidence needed to substantiate a claim for a TDIU.  The RO must provide the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO, for the purpose of obtaining a detailed, post-service work history.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain the Veteran's complete VA outpatient treatment records dated in January 2013 to the present.  All records obtained must be associated with the evidence of record.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain these records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  Thereafter, the Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected left ankle arthritis disorder.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All indicated testing must be conducted.  All pertinent symptomatology and findings should be reported in detail.  The examiner must conduct full range of motion studies on the service-connected left ankle.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc. Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected reflex sympathetic dystrophy, residuals of left ankle injury.  The examiner must state whether there is ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity; ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees. 

4.  The Veteran must be afforded an appropriate VA examination to determine to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

5.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  The RO must review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures at once. 

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims of TDIU and an increased rating for the Veteran's service-connected left ankle disorder must be readjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


